DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
Claims 1-9 and 11-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/775,010 (reference application) as in the previous office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, 4, 8, 9, 11-13, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,200,553 to Frashour et al.
Regarding claims 1 and 12, Frashour discloses a lap siding of a pair (fig. 2) of panels, the panels having a length and a first end (fig. 2: right panel) with a recess cut (fig. 2: 54) parallel to and open to the inner face, a second end with recess cut (16) face parallel and open to the outer face (top side of panel), the ends meet to form a shiplap joint, the first end has a first drainage groove (52, 54) being lateral across the recess, 
Regarding claims 2 and 13, as best understood, the first end has a tab (50) outward of the recess, the tab is inherently able to be sheared off when the panels expand.  It should be noted that the panels expand as moister inherently swells these panels in an even manner, lengthwise and widthwise. Also, any structure present which puts pressure on the tab would cause the tab to shear if the panel swells, or expands, enough.
Regarding claims 4 and 15, the first end has a top shiplap joint element (42) and the second end has a bottom shiplap joint (38) and the top element overlaps the bottom element.
Regarding claim 8, there are two (34 & 32) second drainage grooves.
Regarding claims 9 and 17, the grooves extend laterally across the faces of the recesses.
Regarding claim 11, the grooves intersect (54 and 52 intersect with 34).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 5-7, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,200,553 to Frashour et al.
Regarding claims 3 and 14, the first end cut comprises a vertical recess face (fig. 1: vertical wall above 50) having a height.  Frashour does not disclose the particular dimensions of vertical face and tab ratios.    Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of such dimensions would have been an obvious design choice based upon the strength and thicknesses needed for a particular application.
Regarding claims 5-7 and 16, Frashour discloses the basic claim structure of the instant application but does not disclose specific dimensions of elements.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of such dimensions would have been an obvious design choice based upon the strength and thicknesses needed for a particular application.


Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive.  The applicant argues the double patenting rejection as moot under the claim amendments.  However, no explanation is given.  The applicant should note that .  

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633